ACCEPTED
                                                                                   03-15-00289-CR
                                                                                           7177117
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              9/30/2015 7:41:51 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                               NO. 03-15-00289-CR

                                                           FILED IN
                                                    3rd COURT OF APPEALS
                                                        AUSTIN, TEXAS
                            IN THE COURT OF APPEALS
                                                    9/30/2015 7:41:51 PM
                                  FOR THE
                                                      JEFFREY D. KYLE
                   THIRD    SUPREME JUDICIAL DISTRICT       Clerk
                               AT AUSTIN, TEXAS



                       RAFAEL HERNANDEZ-PRADO,
                               Appellant

                                      vs.

                            THE STATE OF TEXAS,
                                  Appellee


                 Appeal from the 33rd Judicial District Court
                               Cause No. 9767
                           Burnet County, Texas
                The Honorable J. Allan Garrett, Judge Presiding


                     APPELLANT'S MOTION TO ABATE


                                            Gary E. Prust
                                            State Bar No. 24056166
                                            1607 Nueces Street
                                            Austin, Texas 78701
                                            (512) 469-0092
                                            Fax: (512) 469-9102
                                            gary@prustlaw.com

                                            ATTORNEY FOR APPELLANT


Motion to Abate                                                      Page 1 of 4
Hernandez-Prado v. State
Appellate Cause No. 03-15-00289-CR
                  ORAL ARGUMENT IS NOT REQUESTED

                     APPELLANT’S MOTION TO ABATE

      Appellant, Rafael Hernandez-Prado, files this, his “Motion to Abate,” and in

support thereof shows as follows.

                                          I.

1.    Appellant appeals from an order adjudicating his guilt and a sentence

imposing 15 years confinement.

2.    Concurrent with this appeal, Appellant filed an appeal from a denial of his

application for writ of habeas corpus filed pursuant to TEX. CODE CRIM. PROC. art.

11.072 (West 2015). In the trial court proceedings, Appellant’s application for a

writ of habeas corpus and the State’s request to adjudicate were heard at the same

time. IV RR 15.

3.    Appellant has filed on September 30, 2015 a motion to abate with this Court

in the appeal of the companion case regarding the application for writ of habeas

corpus. In that motion, Appellant requested the Appellate Court direct the trial

court to enter written findings of fact and conclusions of law.

4.    Appellant’s motion to abate, if granted, and will be beneficial, if not

necessary, to adequately address the issues raised in this appeal.

6.    Accordingly, Appellant request that this Court abate this appeal along with


Motion to Abate                                                         Page 2 of 4
Hernandez-Prado v. State
Appellate Cause No. 03-15-00289-CR
the appeal in cause number 03-15-00290-CR for the submission of findings of fact

and conclusions of law.



                                     Respectfully submitted,

                                     /s/ Gary Prust

                                     Gary E. Prust
                                     SBN 24056166
                                     1607 Nueces Street
                                     Austin, Texas 78701
                                     (512) 469-0092
                                     Fax: (512) 469-9102
                                     gary@prustlaw.com
                                     Attorney for Appellant




Motion to Abate                                                       Page 3 of 4
Hernandez-Prado v. State
Appellate Cause No. 03-15-00289-CR
                         CERTIFICATE OF SERVICE

      In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure,
the undersigned attorney certifies that a true and correct copy of the foregoing
Motion was served Mr. Gary Bunyard of the 33rd and 424th District Attorney’s
Office via electronic service through efile.txcourts.gov on this 30th day of
September 2015.

                                               /s/ Gary E Prust
                                             Gary E. Prust

                      CERTIFICATE OF CONFERENCE

      In compliance with Rule 10.1(a)(5) of the Texas Rules of Appellate
Procedure, the undersigned attorney certifies he conferred with Mr. Gary Bunyard
of the 33rd and 424th District Attorney’s Office on this 30th day of September
2015, and opposing counsel neither joins nor opposes this motion.

                                            /s/ Gary Prust
                                            Gary E. Prust

                      CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. PROC. 9.4(i)(3), I hereby certify this brief contains
196 words. This is a computer-generated document created in Microsoft word,
using 14-point typeface. In making this this certificate, I rely on the word county
provided by the software use to prepare the document.

                                             /s/ Gary Prust
                                             Gary E. Prust




Motion to Abate                                                           Page 4 of 4
Hernandez-Prado v. State
Appellate Cause No. 03-15-00289-CR